Citation Nr: 0012970	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Delmaris Iturrino, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
February 1976, and from October 1978 to August 1984.

This appeal arises from a September 1996, Department of 
Veterans Affairs (VARO), St. Petersburg, Florida rating 
decision, which denied service connection for hepatitis.


FINDINGS OF FACT

1.  The appellant served on active duty from October 1973 to 
February 1976, and from October 1978 to August 1984. 

2.  There is no competent medical evidence of a nexus between 
the appellant's currently diagnosed hepatitis C and his 
periods of active service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for hepatitis C.  
Under pertinent law and VA regulations, service connection may 
be granted if the disability was incurred or aggravated during 
service, but no compensation shall be paid if the disability 
is a result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  It is not necessary to have 
a diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The Board will first review the appellant's pertinent medical 
history.  

Service medical records reveal that the appellant complained 
of right leg pain in November 1975 after he lifted 190 pounds, 
became off-balanced, and "twisted his leg around."  
Wintergreen was suggested.  His November 1975 military 
separation examination was negative for any abnormalities, 
other than a tattoo and a 6-cm. scar.  The appellant denied 
any history of jaundice or hepatitis, or recent gain or loss 
of weight.  A December 1975 medical treatment entry indicated 
that the appellant complained of numbness in his right leg and 
stated that the pain radiated up his leg into his "rib cage - 
??", for which he was again provided wintergreen.  A January 
1976 entry reported that he complained of fever, chills, 
difficulty breathing, and a productive cough with a 
temperature of 100.6, for which he was provided ASA 
(acetylsalicylic acid - aspirin) and Robitussin. 

VA treatment records dated from November 1976 to March 1977 
were submitted.  A November 1976 treatment entry reported that 
the appellant complained of icteric sclera noticed by his 
friends in the morning.  He complained of anorexia of 1 week 
duration.  He complained of nausea, but denied vomiting, 
hematemesis, and melena.  He denied abdominal pain, but 
reported weakness and fatigue with weight loss of 10 to 15 
pounds over 1 month.  He had questionable exposure to 
hepatitis.  He indicated that he "[u]sed IV heroin approx. 1 
month ago."  He also complained of pruritus, insomnia, and 
dark smoky urine of 3 days with burning on urination.  
Diagnosis was of hepatitis.  Laboratory studies, including 
studies for hepatitis, were performed, results pending.  

In January 1977, VA treatment records reveal that the 
appellant presented with a "history of drug abuse", jaundice 
noticed by his friends, decreased appetite of 1 week duration 
and dark smoky urine of 3 days with dysuria.  Provisional 
diagnosis was of hepatitis.  January 12, 1977 treatment 
entries reflect that laboratory studies in November 1976 had 
shown that surface antigen and antibody studies in November 
1976 had been negative with respect to Hepatitis B.  January 
14, 1977 entries reported that the appellant had a history of 
(regular) heroin use and sporadic bouts of heavy ETOH use.  

It was noted that the appellant had been seen in November 1976 
and diagnosed as having hepatitis secondary to his heroin 
addiction.  He indicated that he treated himself at home with 
bed rest and abstention from drug abuse for only two weeks.  
He had been using heroin daily until the recurrence of 
symptoms.  A few needle marks were observed.  The impression 
was acute viral hepatitis - hepatitis surface antigen studies 
pending; and history most consistent with a new episode of 
acute hepatitis (new virus), but chronic liver disease a 
possibility in this setting.  
In view of IV heroin use and the use of dirty syringes and 
needles, the etiology was assessed as probably infectious.  

Another entry indicated a history of IV Heroin use of 9 
months.  It was noted that 21/2 months earlier the appellant had 
an onset of jaundice and anorexia.  Bilirubin, SGOT, and 
Alkaline Phosphatase were elevated.  Hepatitis B surface 
antigen and antibody studies were negative.  A past medical 
history of rheumatic fever and gonorrhea was also provided.  A 
January 18, 1977 entry reported that a liver biopsy was 
performed the day before.  The assessment was of "hepatitis, 
probably viral" awaiting the results of the liver biopsy.  
The liver biopsy revealed a diagnosis of acute viral 
hepatitis.  Electro microscopy study diagnosis was compatible 
with acute hepatitis.  It was recommended that the appellant 
refrain from the use of heroin at the time of discharge.  
Discharge diagnosis was of hepatitis.  

A discharge note, dated January 24, 1977, reported that the 
appellant was a 20 year old Heroin addict admitted for 
hepatitis.  It was reported that he had "hepatitis, probably 
viral, non-B, in November."  He symptomatically improved, but 
then became worse at the beginning of January.  He regained 
his appetite during hospitalization.  Liver biopsy showed 
acute hepatitis.  The diagnoses were "Pt [patient] probably 
had two separate episodes of viral hepatitis related to Heroin 
abuse", and Heroin abuse.  

A March 1977 VA treatment entry reported that the appellant 
complained of nausea and vomiting and indicated the use of 
Heroin 1 week ago.  It was noted that he had been admitted 
from January 12 to January 27 for viral hepatitis.  He 
indicated that he had also been drinking a few shots of 
whiskey per day for 4 days.  The impression was of an 
exacerbation of viral hepatitis, probably compounded by ETOH.  
The examiner noted that he advised the appellant that he must 
stop drinking and using IV drugs. 

Additional VA treatment records dated from May 1996 to August 
1996 were also submitted.  A June 1996 entry reported that the 
appellant complained that he felt more tired than his usual 
fatigue, and that he became yellow in color yesterday with 
decreased appetite and vomiting.  The assessment was of Motrin 
induced gastritis.  

A July 1996 treatment entry reported an impression of 
Hepatitis C and Hepatitis B, and a liver biopsy was scheduled 
to evaluate for interferon treatment.  August 1996 entries 
reported that the appellant was concerned about his hepatitis 
B and C status.  He claimed that his appetite and weight had 
decreased.  The assessment was chronic hepatitis B and C.  He 
was status post liver biopsy for hepatitis C, and started on 
interferon treatment.  He was also seen in the mental health 
clinic for anxiety and depression, and a history of drug abuse 
in the past was provided.  However, he reported that he had 
stopped his drug and alcohol use/abuse in the mid 70's.  A 
history of "hepatitis B? (1977)" was provided.  Hepatitis C 
at the present time was indicated with a history of Hepatitis 
B in "199?."  The impression was of Hepatitis C, with a 
history of Hepatitis B.  

Excerpts from various medical treatises and the Internet 
regarding the different forms of Hepatitis, their symptoms, 
etiologies, and treatment were submitted.

July 1996 statements from the appellant's wife were submitted.  
She claimed that the appellant was diagnosed with Hepatitis B 
during service, and was admitted to the hospital 6 months 
after service for medical treatment.  She reported that he now 
had Hepatitis B and C.  She claimed that he did not have 
Hepatitis A during service, but Hepatitis B that continued 
through his discharge and became acute right after he was 
discharged.   She claimed that the appellant "after 1978 
became a minister and never used alcohol, smoke or used drugs 
ever again."  She indicated that he has now been diagnosed as 
having Hepatitis C and has to use Interferon 2 D Alfa.

An October 1996 statement from the appellant's private 
physician, Ralph Rosario, M.D. was also submitted.  Dr. 
Rosario reported that the appellant was diagnosed with chronic 
hepatitis C and B at the VA hospital in August 1996.  Dr. 
Rosario reported that he reviewed the appellant's service 
medical records and noted that a December 1975 treatment entry 
indicated a complaint of numbness in his right leg and that 
the pain radiated up his leg "into rib cage??."  He 
indicated that the army failed to properly address the 
appellant's complaint of "rib cage" pain for liver 
involvement.  He also noted that the appellant was diagnosed 
with hepatitis in November 1976, a few months after being 
discharged, and had "some tenderness on deep palpitation on 
RUQ."  Further, he noted that the appellant reported left 
side abdominal pain times 4 days in January 1979, and claimed 
that these complaints were compatible with the 1975 complaint 
of right rib cage pain.  He indicated that the appellant had 
been stationed in Korea which is well known for being endemic 
with infectious hepatitis.  He concluded:

1.  [The appellant's] chronic infectious hepatitis 
could very easy [sic] have incubated during his 
army service in Korea with a first clinical 
presentation on or about 16 December 1975.
2.  the army's medical service did not 
appropriately address [the appellant's] right sided 
"rib cage" pain as stated above, and therefore 
does not rule him out from having pre existing 
infectious hepatitis before been discharge [sic] 
from the army on 2/6/76.

A VA examination was conducted in November 1996.  The examiner 
noted that the appellant was discharged from service with a 
history of hepatitis B and had recently been found to have 
chronic hepatitis C by liver biopsy which was treated with 
interferon for six weeks, but was discontinued due to allergic 
reaction.  The appellant had a very tender right upper 
quadrant at the area of the liver with a positive Murphy's 
sign.  The examiner diagnosed chronic hepatitis C, diagnosed 
by liver biopsy done at the Tampa VA Clinic.  The appellant's 
file was not available, and a copy of that report could not be 
supplied.  The examiner also diagnosed abdominal pain due to 
chronic hepatitis and chronic fatigue syndrome due to 
hepatitis C. 

A December 1996 letter from Avanish Aggarwal, M.D. was 
submitted.  Dr. Aggarwal, who is a gastroenterologist, 
reported that he was asked by Dr. Rosario to give a second 
opinion on the appellant's case.  He indicated that he had 
reviewed some of the appellant's records and the letter that 
Dr. Rosario wrote.  He claimed that in his review, he saw no 
documentation of any workup for the appellant's complaint of 
right upper quadrant pain in December of 1975, and agreed with 
the diagnosis of hepatitis in November 1976.  However, due to 
the lack of availability of hepatitis serology at that time, 
it's difficult to say whether this is an acute infection 
versus an exacerbation of chronic disease versus super 
infection with another virus.  He noted that "[c]ertainly 
there is nothing in my review that excludes the possibility 
that [the appellant] had hepatitis B and C when he left the 
army in early 1975 [sic], especially since there is a history 
of IV drug abuse while in the army."

A February 1997 addendum to Dr. Aggarwal's letter was 
submitted.  Dr. Aggarwal noted that his comment regarding IV 
drug use by the appellant was a supposition he obtained from 
Dr. Rosario, and that, in any case, he still held to the view 
that appropriate testing was not performed for the right rib 
cage/right upper quadrant pain in December 1975.

At his June 1997 hearing on appeal, the appellant testified 
that he first had symptoms of hepatitis before December 1975.  
He claimed that he went to the dispensary with right upper 
quadrant pain and was sent to another dispensary where he was 
given ASA Robitussin and bed rest for 24 hours.  However, he 
reported that his symptoms had persisted until the present 
time.  He testified that he went to the VA in November 1976 
and they found "non-A non-B hepatitis" which is now known as 
Hepatitis C.  He reported that he re-enlisted in the service 
in 1978, but that, although he was still having physical 
complaints, he passed the physical examination.  He later was 
seen by a gastroenterologist who noted that he had an enlarged 
liver and sent him back to the barracks.  He was then 
relocated to another base and never finished the follow up.  
After he left service, he reported that he was diagnosed with 
hepatitis B and later hepatitis C, and that he was told that 
he had had hepatitis C during service.  

A February 1999 statement from A.P., a comrade of the 
appellant's, was submitted.  A.P. indicated that he had known 
the appellant during service in Korea.  He claimed that the 
appellant had been weak and tired during the final months of 
boxing during service.  He indicated that the appellant was 
sent to the clinic because of abdominal pain, fever and 
fatigue, but returned upset because he was not allowed to see 
a doctor.  After service, A.P. claimed that the appellant 
tried to train as a boxer but was always weak and tired.  He 
indicated that he found out some months later that the 
appellant was sick with hepatitis.  He also reported that he 
had known the appellant for 24 years and had never known him 
to use cigarettes, alcoholic beverages or drugs. 

At his February 1999 hearing on appeal, the appellant again 
testified regarding his hepatitis C.  He again reported that 
it first became symptomatic prior to December 1975 when he 
complained of rib pain, and that it continued after service.

A May 1999 VA liver, gall bladder and pancreas examination was 
conducted.  The examiner reviewed the appellant's claims 
folder and medical history.  After physical examination of the 
appellant and review of diagnostic and clinical tests, the 
examiner diagnosed chronic hepatitis B and C and major 
depression.  He remarked that:

After review of medical information available from 
service medical record and claim folder, we can 
conclude that the episode of hepatitis in 1975 
[sic] was related to heroin abuse.  In view of the 
patient history of drug abuse in the 70's, we 
cannot eliminate [sic] the possibility that he 
acquired the hepatitis C in those year, but 20 yrs 
later, we can expect liver cirrhosis in the biopsy. 

There are three risk factors identified that could 
be the cause of the patient's hepatitis C: History 
of drug abuse, multiple sexual partners and the 
tattoo.  Regarding which risk factor is the most 
likely the cause of hepatitis C, could be the 
history of drug abuse.

In deciding whether the claim is well grounded, the Board 
concedes that the appellant currently has hepatitis C.  The 
Board does not, however, find evidence of the incurrence or 
aggravation of hepatitis in service or of the nexus of 
hepatitis to service sufficient to well ground the claim  

Although the appellant claims that he actually had chronic 
hepatitis in service, there is no medical evidence to that 
effect in the contemporaneous medical record.  That record 
does show that he was treated for non- B hepatitis likely 
related to drug use in- between his two periods of service.  
However, for reasons set forth below, there is no probative 
evidence linking this episode of hepatitis to service by way 
of incurrence or aggravation. 

There are medical opinions in support of the claim to the 
effect that hepatitis could easily have incubated in service 
and to the effect that the existence of hepatitis in service 
could not be ruled out or eliminated.  However, these 
statements indicate no more than a "possibility" that cannot 
be proven or disproven, and the Board finds each of them too 
speculative to well ground the claim.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  As was made clear in Tirpak, medical 
evidence which merely indicates that the alleged disorder "may 
or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the disorder claimed 
or the relationship thereto.  See also Obert v. Brown, 5 Vet. 
App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); and 
Sacks v. West, 11 Vet. App. 314, 316-7 (1998).  The Board has 
considered the opinion of the appellant and his wife as to the 
existence of hepatitis in service, but these opinions are not 
probative.  As laypersons, they are not considered competent 
on matters involving medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

As the appellant has not submitted competent medical evidence 
linking chronic hepatitis to service, his claim for service 
connection for hepatitis C must be denied as not well 
grounded.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
hepatitis C that was incurred or aggravated during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


ORDER

Having found the claim for entitlement to service connection 
for hepatitis C not well grounded, the appeal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


